Title: Braintree Octr. 5th. 1758.
From: Adams, John
To: 


       Yesterday arrived here from Worcester. I am this Day about beginning Justinians Institutions with Arnold Vinnius’s Notes. I took it out of the Library at Colledge. It is intituled, D. Justiniani Sacratissimi Principis Institutionum sive Elementorum Libri quatuor, Notis perpetuis multo, quam hucusque, dilligentius illustrati, Cura & Studio, Arnoldi Vinnii J.C. Editio novissima priori Progressu Juris civilis Romani, Fragmentis XII. Tabularum & Rerum Nominumque Indice Auctior, ut ex Praefatione nostra patet.—Now I shall have an opportunity of judging of a dutch Commentator whom the Dedication calls celeberrimus suâ Etate in hac Academiâ Doctor.—Let me read with Attention, Deliberation, Distinction. Let me admire with Knowledge. It is low to admire a Dutch Commentator merely because he uses latin, and greek Phraseology. Let me be able to draw the True Character both of the Text of Justinian, and of the Notes of his Commentator, when I have finished the Book. Few of my Contemporary Beginners, in the Study of the Law, have the Resolution, to aim at much Knowledge in the Civil Law. Let me therefore distinguish my self from them, by the Study of the Civil Law, in its native languages, those of Greece and Rome. I shall gain the Consideration and perhaps favour of Mr. Gridley and Mr. Pratt by this means.—As a stimulus let me insert in this Place Justinians Adhortationem ad Studium Juris. “Summa itaque ope et alacri Studio has Leges nostras accipite: et vosmet ipsos sic eruditos ostendite, ut Spes vos pulcherrima foveat, toto legitimo Opere perfecto, posse etiam nostram Rem publicam in Partibus ejus vobis credendis gubernari.” Data Constantinopoli XI. Kalendas Decembris, Domino Justiniano, perpetuo Augusto tertium Consule.— Cic. 1. de Orat.—Pergite, ut facitis, Adolescentes, atque in id Studium in quo estis incumbite ut et vobis honori, et Amicis Utilitati, et Reipublicae emolumento esse possitis.—Arnoldus Vinnius in Academia Leidensi Juris Professor fuit celeberrimus.
       I have read about 10 Pages in Justinian and Translated about 4 Pages into English. This is the whole of my Days Work. I have smoaked, chatted, trifled, loitered away this whole day almost. By much the greatest Part of this day has been spent, in unloading a Cart, in cutting oven Wood, in making and recruiting my own fire, in eating nuts and apples, in drinking Tea, cutting and smoaking Tobacco and in chatting with the Doctor’s Wife at their House and at this. Chores, Chatt, Tobacco, Tea, Steal away Time. But I am resolved to translate Justinian and his Commentators Notes by day light and read Gilberts Tenures by Night till I am master of both, and I will meddle with no other Book in this Chamber on a Week day. On a Sunday I will read the Inquiry into the Nature of the human Soul, and for Amusement I will sometimes read Ovids Art of Love to Mrs. Savel.—This shall be my Method.—I have read Gilberts 1st Section, of feuds, this evening but am not a Master of it.
      